DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Claims 1-17 in the reply filed on 21 JUN 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 JUN 2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  Punctuation is missing at the end of the second limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 effectively defines two separate temperature ranges: “between about 1050oF and 1400oF” and “between about 566oC and 760oC”.  These are a pair of similar but not identical ranges:  1050oF is 565.555…oC, while 1400oF is exactly 760oC.  This discrepancy between the two cited ranges, in further combination with the term “about” which further extends the ranges, renders the intended scope of the claim unclear.  For the purposes of applying art, Examiner will treat this limitation as a pair of alternative ranges; if only one of the ranges is met, the claim limitation will still be considered to be addressed.
Claims 7 and 17 separately recite “or only trace amounts thereof” in reference to the fluorine content of the silica coating.  The term “trace amounts” is a relative term which renders the claim indefinite.  The term “trace amounts” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of applying art, deposited silica layers containing fluorine will still be considered as applicable to Claims 7 and 17 absent further guidance as to what constitutes trace amounts of fluorine in this field.
Claim 17 recites the limitation "the silica coating" in two instances in the fourth limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no previous mention of “a silica coating” in Claim 17 for “the silica coating” to refer to.  Additionally, it is unclear if the two references of “the silica coating” in Claim 17 refer to the same or disparate silica coatings.  For the purposes of applying art, Examiner will treat any references that discloses a silica or silicon dioxide coating as reading on the cited claim limitations.
Claim 17 recites the limitation “a silicon-containing compound” in each of the second and third limitations of the claim.  It is unclear if these instances both refer to the same silicon-containing compound in both instances or if a distinct silicon-containing compound for each instance is required.  This renders the intended scope of the claim unclear.  For the purposes of applying art, Examiner will treat any reference that discloses at least one silicon-containing compound as reading on the cited claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soubeyrand '142 (U.S. Patent 5,798,142) in view of Dobkin ‘059 (WO 99/04059).
Claim 1 – Soubeyrand ‘142 discloses a method of depositing a coating using a coating apparatus (Abstract, Figure 1, Figure 3, Column 5 Line 11 - Column 6 Line 25), comprising:
Providing a coating apparatus (e.g. Figure 3 Element 64 (66 and 68 refer to downstream copies of this element, as per Column 4 Lines 11-17) in a float bath section of a float glass manufacturing process (Column 2 Lines 24-34) above a glass substrate (Figure 3 Element 18, disclosed as a glass ribbon at Column 3 Lines 7-13); and
Forming a coating on a surface of the glass substrate (Column 3 Lines 52-56, Column 5 Lines 11-17 and 31-41).
Soubeyrand '142 does not teach the inclusion of fluorine in its deposition method.
Dobkin ‘059 discloses a method of depositing a coating using a coating apparatus (generally, Page 15 Line 29 – Page 23 Line 14 and Figure 18; Page 22 Lines 14-15 disclose the goal of depositing the coating), comprising:
Providing a coating apparatus (Figure 18, element 160; Page 17 Lines 12-16) above a substrate (Figure 18, element 116; Page 17 Line 14); and
Forming a coating on a surface of the substrate (Page 22 Lines 14-15) while flowing a fluorine-containing compound into the coating apparatus (Page 20 Lines 23-31), wherein the fluorine-containing compound inhibits the formation of the coating on one or more portions of the coating apparatus (Page 12 Line 20 – Page 13 Line 9; the etching gas e.g. fluorine minimizes and therefore inhibits the accumulation and formation of deposits on the apparatus and may be provided before and after, or alternatively during, deposition for this purpose).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the invention of Soubeyrand ‘142 to include the vapor delivery apparatus of Dobkin ‘059 including the fluorine gas, as both references want to form silicon dioxide films on substrates and Dobkin ‘059 teaches that the inclusion of fluorine gas minimizes the accumulation and formation of deposits within the deposition structure.
It is noted that Dobkin ‘059 renders obvious the use of fluorine gas in the deposition process (Page 12 Lines 23-25) to control unwanted deposits, preferably before and after, or alternatively during, the formation of the coating (Page 13 Lines 6-9).  There is also no indication in Dobkin ‘059 that flowing the fluorine gas for more than one of these periods is detrimental to the process.  Examiner finds that the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  There is a recognized problem in Dobkin ‘059 of forming unwanted deposits in a deposition apparatus.  Dobkin ‘059 also finds that flowing a fluorine-containing gas into the apparatus both before and after, or alternatively during deposition solves the problem of unwanted deposit formation.  As such, if flowing fluorine gas during any of these periods prevents unwanted deposit formation, there is a reasonable expectation of success for preventing unwanted deposit formation when choosing more than one of these periods.
Claim 2 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the coating comprises an oxide of silicon (Dobkin ‘059 (Page 20 Lines 27-28) and Soubeyrand ‘142 (Abstract, Page 1 Lines 10-15) both teach silicon dioxide coatings).  
Claim 3 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the glass substrate is moving (Soubeyrand '142 (Column 3 Lines 21-30) and Dobkin ‘059 (Page 16 Lines 24-30) disclose motion of the substrate).  
Claim 4 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, further comprising positioning the coating apparatus within a deposition chamber (Soubeyrand ‘142 (Figure 1 Element 34, Column 3 Lines 31-34) and Dobkin ‘059 (Page 16 Lines 11-14) disclose the coating apparatus within a deposition chamber).  
Claim 5 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the coating is formed on the surface of the glass substrate by chemical vapor deposition (Soubeyrand ‘142 (Column 1 Lines 10-15) and Dobkin ‘059 (Page 16 Line 11) teaches film formation by CVD).  
Claim 6 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the glass substrate is at a 25temperature of between about 1050oF (566oC) and 1400°F (760 oC) (Soubeyrand '142 teaches heating of the substrate to e.g. 699 oC at Column 5 Lines 39-41; a suitable silica coating was obtained at this temperature).  
Claim 7 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, but does not expressly teach or suggest wherein the coating contains no fluorine or only trace amounts thereof.  Dobkin ‘059 specifically teaches that its method of deposition occurs after the gases are directed to a region distinct from the gas delivery surface (Page 4 Lines 1 – 18) and that when the etchant species is used, it flows along the gas delivery surface (Page 4 Lines 19-24).  As such, the etchant gas (anhydrous HF as an example, Page 20 Lines 23-31) is not introduced into the mixing and deposition region and therefore fluorine would not be expected to be meaningfully present in the deposited coating.
30 Claim 8 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the coating apparatus comprises one or more exhaust gas passages and the fluorine-containing compound is introduced into an exhaust gas passage (Dobkin ‘059 further discloses that distribution slots may be formed in the gas delivery system at Page 15 Lines 3-20, and further teaches that the etching gas, e.g. anhydrous HF, may be injected into these passages by use of metering tubes which are inserted into the elongated passages).  
Claim 9 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 8, wherein the fluorine-containing compound is introduced into each exhaust gas passage via separate gas distribution tubes (Dobkin ‘059 further discloses that distribution slots may be formed in the gas delivery system at Page 15 Lines 3-20, and further teaches that the etching gas, e.g. anhydrous HF, may be injected into these passages by use of metering tubes which are inserted into the elongated passages).  
Claim 10 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the fluorine-containing compound 5is anhydrous HF (anhydrous HF is disclosed at Dobkin ‘059 Page 20 Lines 23-31).  
Claim 11 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the coating apparatus comprises one or more exhaust gas passages and the fluorine-containing compound inhibits the formation of the coating within the one or more exhaust gas passages (Dobkin ‘059 further discloses that distribution slots may be formed in the gas delivery system at Page 15 Lines 3-20, and further teaches that the etching gas, e.g. anhydrous HF, may be injected into these passages by use of metering tubes which are inserted into the elongated passages.  Dobkin ‘059 age 12 Line 20 – Page 13 Line 9 further discloses that  the etching gas e.g. fluorine minimizes and therefore inhibits the accumulation and formation of deposits on the apparatus and may be provided before and after, or alternatively during, deposition for this purpose.).  
Claim 12 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the one or more portions of the coating apparatus includes one or more surfaces and the fluorine-containing compound inhibits the formation of the coating on at least one of the one or more surfaces (Dobkin ‘059 further discloses that distribution slots may be formed in the gas delivery system at Page 15 Lines 3-20, and further teaches that the etching gas, e.g. anhydrous HF, may be injected into these passages by use of metering tubes which are inserted into the elongated passages.  The distribution slots inherently have surfaces.  Dobkin ‘059 age 12 Line 20 – Page 13 Line 9 further discloses that  the etching gas e.g. fluorine minimizes and therefore inhibits the accumulation and formation of deposits on the apparatus and may be provided before and after, or alternatively during, deposition for this purpose.).  
15 Claim 13 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, further comprising forming a gaseous mixture comprising a silicon-containing compound, an oxygen-containing compound and a radical scavenger, flowing the gaseous mixture into the coating apparatus and directing the gaseous mixture through the coating apparatus to the surface of the glass substrate (Soubeyrand ‘142 discloses process gas mixtures known to be suitable for depositing silica coatings onto glass substrates, including mixtures comprising a silicon-containing compound, an oxygen-containing compound, and a radical scavenger (Table 1, Columns 7-8 of Soubeyrand ‘142; see also Column 5 Lines 42-64).).  
20Claim 14 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, wherein the coating is a silica coating (Dobkin ‘059 (Page 20 Lines 27-28) and Soubeyrand ‘142 (Abstract, Page 1 Lines 10-15) both teach silicon dioxide coatings; silica is silicon dioxide).  
Claim 15 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 1, but does not expressly teach or suggest wherein a ratio of the fluorine-containing compound to a silicon-containing compound flowing into the coating apparatus is equal to or greater than 2:1.  Dobkin ‘059 teaches that the etchant species, e.g. the fluorine-containing compound, removes deposited materials along the gas delivery surface and other surfaces at Page 4 Lines 19-24.  Dobkin ‘059 further teaches that the amount of deposited material depends upon the amount of reactant gas, e.g. the silicon-containing compound, present (see particularly Page 8 Lines 25-29).  A person of ordinary skill in the art, therefore, would have understood that the amount of fluorine-containing compound required to remove material deposits from the exhaust gas passage depends upon the amount of silicon-containing compound used in the process.  This renders the ratio between the fluorine-containing compound and the silicon-containing compound to be a result-effective variable with regards to the removal of silicon deposits from the apparatus.  It is well-established that “discovery of an optimum value of a result-effective variable… is ordinarily within the skill of the art.”  In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Claim 16 – Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 15, but does not expressly teach or suggest wherein the ratio of the fluorine- containing compound to the silicon-containing compound flowing into the coating apparatus is equal to or greater than 4:1.  Examiner holds that Soubeyrand ‘142 / Dobkin ‘059 renders Claim 16 obvious for the same reasons, mutatis mutandis, that are provided in the rejection of Claim 15 above.
Claim 17 – Soubeyrand ‘142 teaches a 30method of depositing a coating utilizing a coating apparatus, comprising:
Providing a coating apparatus (e.g. Figure 3 Element 64 (66 and 68 refer to downstream copies of this element, as per Column 4 Lines 11-17) in a float bath section of a float glass manufacturing process (Column 2 Lines 24-34) and above a glass substrate (Figure 3 Element 18, disclosed as a glass ribbon at Column 3 Lines 7-13);
Forming a gaseous mixture comprising a silicon-containing compound, an oxygen-containing compound and a radical scavenger, flowing the gaseous mixture into the coating apparatus and directing the gaseous mixture through the coating apparatus to the surface of the glass substrate (Soubeyrand ‘142 discloses process gas mixtures known to be suitable for depositing silica coatings onto glass substrates, including mixtures comprising a silicon-containing compound, an oxygen-containing compound, and a radical scavenger (Table 1, Columns 7-8 of Soubeyrand ‘142; see also Column 5 Lines 42-64).); and
Forming a silica coating on a surface of the moving glass substrate (Column 3 Lines 52-56, Column 5 Lines 11-17 and 31-41).
Soubeyrand ‘142 does not teach or suggest the following limitations of Claim 17:
Wherein the coating apparatus comprises one or more exhaust gas passages.
A method further comprising 5introducing a fluorine-containing compound into at least one of the one or more exhaust gas passages, wherein a ratio of the fluorine-containing compound to a silicon- containing compound flowing into the coating apparatus is equal to or greater than 2:1.
A method further comprising a silica coating which contains no fluorine or only trace amounts thereof.
A method further comprising forming the silica coating while introducing the fluorine-containing 10compound into the at least one of the one or more exhaust gas passages, wherein the fluorine-containing compound inhibits the formation of the silica coating in the one or more exhaust gas passages.
Dobkin ‘059 discloses a method of depositing a coating using a coating apparatus (generally, Page 15 Line 29 – Page 23 Line 14 and Figure 18; Page 22 Lines 14-15 disclose the goal of depositing the coating), comprising:
Providing a coating apparatus (Figure 18, element 160; Page 17 Lines 12-16) above a substrate (Figure 18, element 116; Page 17 Line 14); and
Forming a coating on a surface of the substrate (Page 22 Lines 14-15) while flowing a fluorine-containing compound into the coating apparatus (Page 20 Lines 23-31), wherein the fluorine-containing compound inhibits the formation of the coating on one or more portions of the coating apparatus (Page 12 Line 20 – Page 13 Line 9; the etching gas e.g. fluorine minimizes and therefore inhibits the accumulation and formation of deposits on the apparatus and may be provided before and after, or alternatively during, deposition for this purpose).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the invention of Soubeyrand ‘142 to include the vapor delivery apparatus of Dobkin ‘059 including the fluorine gas, as both references want to form silicon dioxide films on substrates and Dobkin ‘059 teaches that the inclusion of fluorine gas minimizes the accumulation and formation of deposits within the deposition structure.
It is noted that Dobkin ‘059 renders obvious the use of fluorine gas in the deposition process (Page 12 Lines 23-25) to control unwanted deposits, preferably before and after, or alternatively during, the formation of the coating (Page 13 Lines 6-9).  There is also no indication in Dobkin ‘059 that flowing the fluorine gas for more than one of these periods is detrimental to the process.  Examiner finds that the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  There is a recognized problem in Dobkin ‘059 of forming unwanted deposits in a deposition apparatus.  Dobkin ‘059 also finds that flowing a fluorine-containing gas into the apparatus both before and after, or alternatively during deposition solves the problem of unwanted deposit formation.  As such, if flowing fluorine gas during any of these periods prevents unwanted deposit formation, there is a reasonable expectation of success in preventing unwanted deposit formation when choosing more than one of these periods.
Soubeyrand ‘142 / Dobkin ‘059 further render obvious the following limitations of Claim 17:
Wherein the coating apparatus comprises one or more exhaust gas passages and the fluorine-containing compound is introduced into at least one or more of the exhaust gas passages (Dobkin ‘059 further discloses that distribution slots may be formed in the gas delivery system at Page 15 Lines 3-20, and further teaches that the etching gas, e.g. anhydrous HF, may be injected into these passages by use of metering tubes which are inserted into the elongated passages).
Wherein the coating contains no fluorine or only trace amounts thereof (Dobkin ‘059 specifically teaches that its method of deposition occurs after the gases are directed to a region distinct from the gas delivery surface (Page 4 Lines 1 – 18) and that when the etchant species is used, it flows along the gas delivery surface (Page 4 Lines 19-24).  As such, the etchant gas (anhydrous HF as an example, Page 20 Lines 23-31) is not introduced into the mixing and deposition region and as such fluorine would not be expected to be meaningfully present in the deposited coating.).
Soubeyrand ‘142 / Dobkin ‘059 render obvious the method as claimed in claim 17, but does not expressly teach or suggest wherein a ratio of the fluorine-containing compound to a silicon-containing compound flowing into the coating apparatus is equal to or greater than 2:1.  Dobkin ‘059 teaches that the etchant species, e.g. the fluorine-containing compound, removes deposited materials along the gas delivery surface and other surfaces at Page 4 Lines 19-24.  Dobkin ‘059 further teaches that the amount of deposited material depends upon the amount of reactant gas, e.g. the silicon-containing compound, present (see particularly Page 8 Lines 25-29).  A person of ordinary skill in the art, therefore, would have understood that the amount of fluorine-containing compound required to remove material deposits from the exhaust gas passage depends upon the amount of silicon-containing compound used in the process.  This renders the ratio between the fluorine-containing compound and the silicon-containing compound to be a result-effective variable with regards to the removal of silicon deposits from the apparatus.  It is well-established that “discovery of an optimum value of a result-effective variable… is ordinarily within the skill of the art.”  In re Boesch, 617 F.2d 272, 276 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712